Exhibit 10.5

 

EXECUTION VERSION

 

IFRESH INC.

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of February 10, 2017, by and
among iFresh Inc., a Delaware corporation (the “Company”), and each of the
individuals set forth on the signature page hereto (each a “Voting Party” and
collectively, the “Voting Parties”). For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company, NYM Holding Inc. (“NYM Holding”), E-compass Acquisition
Corp., iFresh Merger Sub Inc., the stockholders of NYM Holding, and Long Deng,
as the representative of the stockholders, entered into a Merger Agreement,
dated July 25, 2016 (the “Merger Agreement”); and

 

WHEREAS, each of the Voting Parties currently own, or on closing of the
transactions contemplated by the Merger Agreement, will own, shares of the
Company’s capital stock, and wishes to provide for orderly elections of the
Company’s board of directors as described herein.

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1. Agreement to Vote. During the term of this Agreement and to the extent they
are entitled under the Company’s constituent or organizational documents or
agreements to vote on such matter, each Voting Party agrees to vote all
securities of the Company that may vote in the election of the Company’s
directors that such Voting Party owns from time to time, including any shares
that are escrowed pursuant to that certain Escrow Agreement by and among Loeb &
Loeb LLP, as escrow agent, the Company and Long Deng, dated as of the date of
this Agreement (hereinafter referred to as the “Voting Shares”) in accordance
with the provisions of this Agreement, whether at a regular or special meeting
of stockholders or any class or series of stockholders or by written consent.

 

2. Election of Boards of Directors.

 

2.1 Voting. During the term of this Agreement, and subject to the Company’s
constituent or organizational documents or agreements, each Voting Party agrees
to vote all Voting Shares in such manner as may be necessary to elect (and
maintain in office) as members of the Company’s Board of Directors the following
persons:

  

(a) Four (4) persons (each a “NYM Designee,” and collectively, the “NYM
Designees”) designated by the Voting Parties who owned shares of NYM Holding
prior to the consummation of the transactions contemplated by the Merger
Agreement, holding a majority of shares of capital stock owned by such Voting
Parties (as applicable, the “NYM Selector”). At least two (2) NYM Designees
shall qualify as independent directors under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules of the Nasdaq Stock Market,
if applicable; and

 



 

 

 

(b) One (1) person (the “E-Compass Designee”) designated by the Voting Parties
other than those who were stockholders or employees of or consultants to NYM
Holding or its affiliates prior to the date hereof, holding a majority of shares
of capital stock owned by such Voting Parties (as applicable, the “E-Compass
Selector”). The E-Compass Designee shall qualify as an independent director
under the Exchange Act, and the rules of the Nasdaq Stock Market, if applicable.

 

2.2 Initial Designees. The initial NYM Designees are Long Deng, Lilly Deng,
Jianming You, and Xiangke Fang. The initial E-Compass Designee is Henry Chang-Yu
Lee.

 

2.3 Size of the Board. The parties hereto agree that they shall, and that they
shall cause their respective designees to, maintain the size of the Company’s
Board of Directors at five (5) persons for the 24-month period following the
Closing (as defined in the Merger Agreement).

 

2.4 Obligations; Removal of Directors; Vacancies. The obligations of the Voting
Parties pursuant to this Section 2 shall include any stockholder vote to amend
the Company’s Certificate of Incorporation and By-laws as required to effect the
intent of this Agreement. Each of the Voting Parties and the Company agree not
to take any actions that would materially and adversely affect the provisions of
this Agreement and the intention of the parties with respect to the composition
of the Company’s Board of Directors as herein stated. The parties acknowledge
that the fiduciary duties of each member of the Company’s Board of Directors are
to the Company’s stockholders as a whole. In the event any director elected
pursuant to the terms hereof ceases to serve as a member of the Company’s Board
of Directors, the Company and the Voting Parties agree to take all such action
as is reasonable and necessary, including the voting of shares of capital stock
of the Company by the Voting Parties as to which they have beneficial ownership,
to cause the election or appointment of such other substitute person to the
Board of Directors as may be designated on the terms provided herein.

 

3. Successors in Interest of the Voting Parties and the Company. The provisions
of this Agreement shall be binding upon the successors in interest of any Voting
Party with respect to any of such Voting Party’s Voting Shares or any voting
rights therein, unless such shares are sold into the public markets. Each Voting
Party shall not, and the Company shall not, permit the transfer of any Voting
Party’s Voting Shares (except for sales of Voting Shares into the public
markets), unless and until the person to whom such securities are to be
transferred shall have executed a written agreement pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person was a Voting Party hereunder.

  



 -2- 

 

 

4. Covenants. The Company and each Voting Party agrees to take all actions
required to ensure that the rights given to each Voting Party hereunder are
effective and that each Voting Party enjoys the benefits thereof. Such actions
include, without limitation, the use of best efforts to cause the nomination of
the designees, as provided herein, for election as directors of the Company.
Neither the Company nor any Voting Party will, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be performed
hereunder by the Company or any such Voting Party, as applicable, but will at
all times in good faith assist in the carrying out of all of the provisions of
this Agreement and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of each Voting Party hereunder
against impairment.

 

5. Grant of Proxy. The parties agree that this Agreement does not constitute the
granting of a proxy to any party or any other person; provided, however, that
should the provisions of this Agreement be construed to constitute the granting
of proxies, such proxies shall be deemed coupled with an interest and are
irrevocable for the term of this Agreement.

 

6. Restrictive Legend. Until the earlier of the termination of this Agreement or
the sale of the Applicable Voting Shares into the public markets, each
certificate representing any of the Voting Shares shall be marked by the Company
with a legend reading as follows:

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN SUCH SHARES
THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

 

7. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.

 

8. Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

9. Termination. This Agreement shall terminate upon the first to occur of the
following:

 

9.1 The date that is twenty-four (24) months from the Closing Date (as defined
in the Merger Agreement); or

 

9.2 Immediately prior to a transaction pursuant to which a person or group other
than current shareholders of the Company or the Voting Parties, or their
respective affiliates, will control greater than 50% of the Company’s voting
power with respect to the election of directors of the Company.

 



 -3- 

 

 

10.  Amendments and Waivers. Except as otherwise provided herein, additional
parties may be added to this Agreement, and any provision of this Agreement may
be amended or the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of (a) the Company, and (b) the holders of a majority of Voting
Shares then held by the Voting Parties; provided, however, that the right of the
NYM Selector to nominate the NYM Designees shall not be amended without the
written consent of a majority in interest of the NYM Selector; and provided
further, that the right of the E-Compass Selector to nominate the E-Compass
Designees shall not be amended without the written consent of a majority in
interest of E-Compass Selector.

 

11. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by Voting Parties shall become Voting Shares
for purposes of this Agreement.

 

12.  Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

13. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to its conflicts of laws
provisions.

 

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

15. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.

 

16. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

[Remainder of page intentionally left blank; signature page follows]

 



 -4- 

 

 



This Voting Agreement is hereby executed effective as of the date first set
forth above.

 

“COMPANY”

 

IFRESH INC.   a Delaware corporation         By: /s/ Richard Xu   Name:    
Title:    

 



 

 

 

“VOTING PARTIES”       /s/ Richard Xu   Richard Xu       /s/ Chen Liu   Chen Liu
      /s/ Peiling (Amy) He   Peiling (Amy) He           Long Deng          
Faming Lin           Haiquan Chen           Shengbao Zhang           Shunwah Gee
          Yongguang Li           Tongrui Huang           Mei Deng  

 



 

 

 

“VOTING PARTIES”           Richard Xu           Chen Liu           Peiling (Amy)
He       /s/ Long Deng   Long Deng       /s/ Faming Lin   Faming Lin          
Haiquan Chen       /s/ Shengbao Zhang   Shengbao Zhang           Shunwah Gee    
  /s/ Yongguang Li   Yongguang Li       /s/ Tongrui Huang   Tongrui Huang      
/s/ Mei Deng   Mei Deng  

 

 

 



 

 